
	
		I
		112th CONGRESS
		2d Session
		H. R. 5710
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2012
			Mr. Westmoreland (for
			 himself, Mr. Braley of Iowa,
			 Mr. Pitts,
			 Mr. Garrett,
			 Mr. Gohmert,
			 Mr. Manzullo,
			 Mr. Cole, Mr. Fleischmann, Mr.
			 Austin Scott of Georgia, and Mr.
			 Kingston) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Energy Policy Act of 2005 to establish
		  minimum efficiency standards for self-contained commercial refrigerators and
		  freezers, and to direct the Department of Energy to establish standards for
		  other related products.
	
	
		1.Short titleThis Act may be cited as the
			 Better Use of Refrigerator Regulations
			 Act.
		2.Service over the
			 counter, self-contained, medium temperature commercial
			 refrigeratorsSection 342(c)
			 of the Energy Policy and Conservation Act (42 U.S.C. 6313(c)) is
			 amended—
			(1)in paragraph (1)—
				(A)by redesignating subparagraphs (B) and (C)
			 as subparagraphs (D) and (E), respectively; and
				(B)by inserting after
			 subparagraph (A) the following:
					
						(B)The term (SOC-SC-M) means a
				medium temperature commercial refrigerator—
							(i)with a self-contained condensing unit and
				equipped with sliding or hinged doors in the back intended for use by sales
				personnel, and with glass or other transparent material in the front for
				displaying merchandise; and
							(ii)that has a height not greater than
				66 inches and is intended to serve as a counter for transactions between sales
				personnel and customers.
							(C)The term TDA means the total
				display area (ft2) of the refrigerated case, as
				defined in Air-Conditioning, Heating, and Refrigeration Institute Standard
				1200.
						;
				(2)by redesignating paragraphs (4) and (5) as
			 paragraphs (5) and (6), respectively; and
			(3)by inserting after
			 paragraph (3) the following:
				
					(4)Each SOC-SC-M manufactured on or after the
				date which is 6 months after the date of enactment of the
				Better Use of Refrigerator Regulations
				Act shall have a total daily energy consumption (in kilowatt
				hours per day) of not more than 0.6 x TDA +
				1.0.
					.
			
